Citation Nr: 0620739	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  02-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
and halux valgus with bunions, deformed right talonavicular 
joint and displaced posterior tibial tendons, bilaterally, 
currently evaluated as 50 percent disabling, to include 
consideration of the provisions of 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to July 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied the benefit sought on 
appeal.   In October 2003, the Board remanded the case to the 
RO for further development.


FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
schedular rating provided for rating her service-connected 
bilateral pes planus and hallux valgus with bunions, deformed 
right talonavicular joint and displaced posterior tibial 
tendons, bilaterally.

2.  The veteran's bilateral pes planus and hallux valgus with 
bunions, deformed right talonavicular joint and displaced 
posterior tibial tendons, bilaterally, does not result in 
marked interference with employment or frequent 
hospitalization, or otherwise present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
bilateral pes planus and halux valgus with bunions, deformed 
right talonavicular joint and displaced posterior tibial 
tendons, bilaterally, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.71a, Diagnostic 
Code 5276 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in October 
2001, May 2003, and April 2004.  In these letters, the 
veteran was informed that she is currently in receipt of the 
maximum schedular rating based on her claim for increase, and 
thus informed the veteran of the information and evidence not 
record that was needed to substantiate her claim on an extra-
schedular basis, namely evidence showing marked interference 
with her employment or frequent periods of hospitalization.  
Specifically, VA informed the veteran of the types of 
evidence necessary to establish such a claim, the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and requested that the veteran provide any 
information or evidence in her possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  As noted, the last of these letters was issued 
in April 2004.  Thereafter, she was afforded an opportunity 
to respond, and the RO subsequently reviewed the claim again 
and issued a supplemental statement of the case in May 2005.  
Under these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating, 
as in this case, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to specifically 
include a requirement of notice that an effective date will 
assigned if a disability, to include on an extraschedular 
basis, is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Despite the inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for an increased rating on both a schedular 
basis and extraschedular basis under provisions of 38 C.F.R. 
§ 3.321(b)(1).  Therefore, any questions as to the 
appropriate effective date to be assigned are rendered moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, Social Security Administration 
records, and statements made in support of the veteran's 
claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her appealed claim.

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Ratings 
Disabilities (Rating Schedule), which are based on the 
average impairment in earning capacity.  38 U.S.C.A. § 1155.

The record reflects that, for rating purposes, the veteran's 
bilateral foot disability has been specifically classified as 
bilateral pes planus and hallux valgus with bunions, deformed 
right talonavicular joint and displaced posterior tibial 
tendons, bilaterally.  This disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276, for bilateral 
flatfoot.  The Board observes that the veteran is already 
receiving a 50 percent disability rating, which is the 
maximum rating under Diagnostic Code 5276.  Hence, a higher 
rating is not assignable under that code.  

Although the medical evidence shows that the veteran's 
bilateral foot disability is also manifested by hallux 
valgus, the VA examiners in November 2001 expressed the 
opinion that the veteran had no additional disability due to 
hallux valgus which can be separated from the effects of his 
flat feet.  Thus, to assign a rating under Diagnostic Code 
5280 (for hallus valgus) in addition to the 50 percent 
schedular under Diagnostic Code 5276 (for pes planus) would 
overcompensate the veteran for the actual impairment of her 
earning capacity and would constitute pyramiding.  38 C.F.R. 
§ 4.14 (2005).

As the veteran's service-connected bilateral foot disability 
is contemplated by a specifically listed condition, pes 
planus, it would be improper to rate the disability under 
Diagnostic Code 5284, which is a diagnostic code applicable 
only when the service-connected disability was of such a 
nature as to be beyond the scope of that contemplated by the 
criteria for pes planus.  To hold otherwise would essentially 
render Diagnostic Code 5276 meaningless.  This would be 
contrary to proper statutory/regulatory construction.  Hence, 
Diagnostic Code 5284 may not be applied in this case.  
Similarly, while the veteran clinically showed bilateral 
hammertoes on VA examination in May 2004, service connection 
is not effect for this condition, and thus Diagnostic Codes 
5278 and 5282 do not provide a basis on which a rating in 
excess of 50 percent may be justified for the veteran's 
bilateral foot disability.

With respect to extra-schedular consideration, the Board 
notes that in exceptional cases, however, to accord justice, 
where the schedular evaluations are found to be inadequate, 
the Secretary is authorized to approve, on the basis of the 
criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

Considering the latter first, there is no evidence that the 
bilateral foot disability (as specifically classified for 
rating purposes) has resulted in the veteran having frequent 
periods of hospitalization for related symptoms.  A review of 
the record does not show that the veteran has been 
hospitalized for her service-connected bilateral foot 
disability.  The report of an April 2000 VA examination noted 
that the veteran had had no surgery.  Further, in an April 
2005 VA examination addendum, the examiner similarly opined 
that the service-connected bilateral pes planus did not 
require the veteran to undergo frequent periods of 
hospitalization.  The examiner explained that at this time 
there were no reasons the veteran should require frequent 
periods of hospitalization for her service related conditions 
of pes planus.  Thus, there is no indication otherwise to 
show that she has undergone surgery or hospitalization for 
her service-connected bilateral foot disability. 

Second, as indicated in the April 2000 VA examination report, 
that the veteran reported that she has not worked since March 
2000 due to her bilateral foot disability.  However, the 
record evidence does not show that there has been a marked 
interference with the veteran's employment due solely to the 
service-connected bilateral foot disability.

Here, in a subsequently dated private examination report of 
May 2000, the veteran stated that she last worked in March 
2000, as a seamstress.  She related that her daily living 
involved getting up and sending her children to school, and 
then she would lie down for a while.  She reported that she 
did little housekeeping, visits some, fixes a sandwich for 
lunch, and watches television.  According to the functional 
assessment contained in that report, the veteran could work 
no more than a half an hour standing; and probably do no more 
than a half hour of sitting.  She was unable to do any 
significant amount of lifting; and the examiner did not 
believe that the veteran could manipulate her hands very 
well.  While that functional assessment was later revised in 
an addendum dated December 2000, the diagnostic impression 
contained in that private report of May 2000, does not 
include the veteran's service-connected bilateral foot 
disability as a condition affecting her employment 
capabilities.  Instead, the private examining physician only 
listed nonservice-connected conditions, namely peripheral 
neuropathy of the feet, peripheral neuropathy of the right 
arm involving the fingers, and lumbar spine disease and 
stenosis.

Moreover, as reflected in the Social Security Administration 
Decision of November 2001, which included supporting 
documents and medical evidence, the veteran was found to be 
disabled beginning in March 2000 due to severe impairment 
caused by degenerative disc disease with stenosis, peripheral 
neuropathy of the feet, fibromyalgia, right carpel tunnel 
syndrome, sleep apnea, and an affective disorder.  Again, the 
veteran's service-connected bilateral foot disability is not 
among the conditions identified as affecting her employment 
status. 

Similarly, in an April 2005 VA examination addendum report, 
the examiner of the May 2004 VA examination responded to 
queries concerning to the service-connected bilateral foot 
disability.  The examiner opined that the veteran's service-
connected bilateral pes planus did not cause marked 
interference with the veteran's employment.  The examiner 
explained that the veteran was capable and able to be 
employed, under the proviso that she can find an occupation 
that will allow her to perform desk-type duties; and the job 
will allow her to use cane or wheelchair assistance.

Although the evidence shows a certain level of impairment in 
earning capacity due to the service-connected bilateral foot 
disability, there is no evidence that the nature and severity 
of these symptoms are beyond what is contemplated by the 
applicable schedular criteria.  Under that criteria the 
veteran is currently assigned a 50 percent rating on a 
schedular basis, which is the maximum assignable on a 
schedular basis, and represents a significant level of 
disability.  Also, some of the impairment referenced in the 
claims file-including in the report of a private examination 
in May 2000 and the Social Security Decision in November 
2001-involves conditions unrelated to the service-connected 
bilateral foot disability.

On review of the record, the Board concludes that there is 
nothing in these records to indicate that that the veteran's 
condition due to her bilateral foot disability represents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  The evidence does not show that the service-
connected bilateral foot disability presents a disability 
picture resulting in a marked interference with employment or 
frequent periods of hospitalization.  

For the reasons discussed above, the evidence of record does 
not support a finding that the disability picture presented 
by the veteran's service-connected bilateral foot disability 
(specifically classified as bilateral pes planus and hallux 
valgus with bunions, deformed right talonavicular joint and 
displaced posterior tibial tendons, bilaterally), warrants 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

In sum, on both a schedular and extraschedular basis, the 
preponderance of the evidence is against the veteran's claim 
for entitlement to a disability rating in excess of 50 
percent for bilateral pes planus and halux valgus with 
bunions, deformed right talonavicular joint and displaced 
posterior tibial tendons, bilaterally, and the claim for 
increase must be denied. 




ORDER

Entitlement to a disability rating in excess of 50 percent 
for bilateral pes planus and halux valgus with bunions, 
deformed right talonavicular joint and displaced posterior 
tibial tendons, bilaterally, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


